EXHIBIT 10.3

Ubiquitech Software Corp.

7435 S. Eastern Avenue, Suite 5

Las Vegas, Nevada 89123

 

January 25, 2010

 

Navitas Land and Mineral Corp.

876 W. Everly Brothers Blvd

Central City, KY 42330

Attention: Dan Williams

 

RE: Oakley Lease

 

Dear Sirs,

 

Following up on our recent discussion regarding the deadlines set out in our
Letter of Intent (“LOI”) dated December 23, 2009 and as amended January 6, 2010,
we are just now finalizing certain outstanding financial statements for the
Company. Once complete we expect to be able to move forward with this
transaction immediately. Accordingly, this correspondence will confirm that we
have each agreed to amend the earlier document by extending the date for
delivery of a mutually satisfactory Definitive Agreement, as that term is
defined in the LOI.

 

This document will evidence in writing our joint decision to extend the original
deadline to February 15, 2010, by which date we expect to have brought current
all corporate and financial material information. As a consequence of such
modification, the earlier specified time frame for agreement to final terms or
rescission of the LOI, as set out in the penultimate paragraph of the third page
of the LOI, will additionally be extended until and to include February 15,
2010. In all other respects the general terms and conditions, representations
and restrictions of the original LOI remain in full force and effect.

 

In the event the above is consistent with the modified terms as agreed we would
ask that you indicate your agreement and acceptance by signing the duplicate
copy of this letter in the space provided below and returning same to our
offices at your first convenience. Should you have any questions in connection
with this matter, please do not hesitate to contact the undersigned at your
earliest convenience.

 

Yours truly,

 

Ubiquitech Software Corp.

 

Per:

s/Young Yuen

 

Young Yuen

President

 

We hereby indicate our agreement and acceptance of the modifications to the
terms of the LOI dated December 23, 2009 as set out above.

 

Navitas Land and Mineral Corp.

 

Per:

s/Dan Williams

 

_______________________

Dan Williams

 

 